Citation Nr: 1311844	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-44 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 2002, for a 70 percent rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than December 16, 2002, for a total disability rating for compensation due to individual unemployability, due to service-connected disabilities (TDIU).  

3.  Entitlement to a rating in excess of 70 percent for PTSD.

4.  Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain with slight narrowing at L4-5 and degenerative changes.  

5.  Entitlement to a rating in excess of 10 percent for residuals of an osteoid osteoma of the femur with bony exostosis and a right knee scar.  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977, with prior active service totaling five years, eleven months, and twenty-four days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, to include its June 2004 action denying claims for increase for PTSD, chronic lumbosacral strain and associated degenerative changes, and residuals of an osteoid osteoma of the femur with bony exostosis and a right knee scar, and its February 2008 action granting a 70 percent rating for PTSD and a TDIU, both effective from December 16, 2002.  

In his substantive appeal received by VA in June 2005, the Veteran requested a hearing before the Board, sitting at the RO.  That request was withdrawn in the Veteran's letter, dated in January 2008, to the RO.  No other request for a hearing remains pending.  

Herein, the appeal relating to the Veteran's claims for increase for his PTSD, low back, and residuals of an osteoma of the femur is dismissed based on the withdrawal of the substantive appeal relating thereto by the Veteran's attorney through his written communication of November 16, 2009.  The effective date issues, only one of which has been developed and certified for appellate review, are addressed in the REMAND portion of this document and such issues are REMANDED directly to the RO on the basis of the Veteran's representation by a private attorney.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

By his attorney's written statement received by VA on November 16, 2009, the Veteran withdrew from appellate consideration the issues of his entitlement to increased ratings for PTSD, chronic lumbosacral strain with slight narrowing at L4-5 and degenerative changes, and residuals of an osteoid osteoma of the femur with bony exostosis and a right knee scar.


CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal involving claims for increase for PTSD, chronic lumbosacral strain with slight narrowing at L4-5 and degenerative changes, and residuals of an osteoid osteoma of the femur with bony exostosis and a right knee scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran through his attorney's written statement of November 16, 2009, received by VA on the same date, withdrew from appellate consideration the issues of his entitlement to increased ratings for PTSD, chronic lumbosacral strain with slight narrowing at L4-5 and degenerative changes, and residuals of an osteoid osteoma of the femur with bony exostosis and a right knee scar.  As there remain no allegations of error of fact or law for appellate consideration as to those matters, the Board does not have jurisdiction to review the appeal relating thereto and that portion of the appeal must therefore be dismissed.


ORDER

That portion of the appeal involving claims for increase for PTSD, chronic lumbosacral strain with slight narrowing at L4-5 and degenerative changes, and residuals of an osteoid osteoma of the femur with bony exostosis and a right knee scar is dismissed.


REMAND

Following entry of the RO's action in July 2008, assigning a 70 percent rating for PTSD and a TDIU as of December 16, 2002, the Veteran was provided notice of the action taken by the RO's letter of July 24, 2008.  On July 17, 2009, he submitted to VA through his attorney a notice of disagreement that reasonably included the questions of entitlement to earlier effective dates for both the 70 percent rating for PTSD and TDIU entitlement.  This was followed by the Veteran's attempt in September 2009 to withdraw the issues on appeal, but that attempt was subsequently rescinded on his behalf by his attorney.  In his October 2009 statement and in subsequent correspondence, the Veteran's attorney set forth the reasons underlying the claims for earlier effective dates, albeit without regard to the finality of prior rating decisions.  However, only the issue of an earlier effective date for TDIU entitlement was addressed by the RO in its statement of the case of September 2010 or by subsequent action and remand is required to permit the RO to develop fully the question of the effective date for assignment of a 70 percent rating for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, the Manlincon issue is inextricably intertwined with the certified appellate issue involving the effective date for TDIU entitlement.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Ensure full compliance with the VA's duties to notify and assist as to all issues remaining on appeal, to include any development deemed necessary regarding the intertwined issue of the Veteran's entitlement to an effective date earlier than December 16, 2002, for a 70 percent rating for PTSD.  

2.  Obtain for inclusion in the Veteran's actual or virtual VA claims folder any pertinent VA treatment records not already on file.  

3.  Furnish to the Veteran a statement of the case as to the issue of his entitlement to an effective date earlier than December 16, 2002, for a 70 percent rating for PTSD, and advise him of his right to perfect his appeal relating thereto by submitting a substantive appeal within the 60-day period from the date of mailing of the statement of case.  

4.  Readjudicate the issue of the Veteran's entitlement to an effective date earlier than December 16, 2002, for a TDIU, to include consideration of the finality of any pertinent rating action(s) previously entered.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case, specifically outlining the evidence considered and the dispositive legal authority, following which he should be furnished a reasonable period of time in which to respond, before the case is returned to the Board for additional consideration.  

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


